••   RECEIVED         '
                                                  COURT OF CRURAL APPEALS
•777*.V L: ao^~                                          JUL 102015
-^—.       '            ~              —         . '.' AbeSAcuta, Clerk

A3I^_AC£S7/q
QiyiT<LQ?lc
-Co wr n= aa^j^UM^^m^A.
p.p. ftra /aaog j '<j\eTKX-£j&n&aL±-
ATOX3, 7EE*ftS 7g?flL              ,




 t: / TtfjRrcAilfx j ftp <:HAi^g~ £r aDTaggt ;




CE^vi /4^L^Aa/z ArrrrA,


    Of 3 TCP/ 2 , ^Q/6" X UAK 77/Af i&/??flsrS' 7lV TM£ \&M$E>f3
(J4JTT XM fcOSMAEQQ, TgjcftS , AOliUtt l£S AS RXlfUEti ) '.

    ftgi/AT £. \/Af?A                                     •           i__
    >j&„ IUTLQ/L4'

    I 3QO FA1 ISS" £o/.
    KnSd/Mytti, T£^ 773183




                                                                    •r'   •. .




                             I -
        fU&F& 'Aurtpy a=no tt&CJFfpi                                         o f ct-^nCsO. op A^O^cc.




                                                                             nnsfipcTFiifv,

             -




                                                                             ftFU47 /?                                »/>Q£4
                                              •



                 s




                                                                                  •                   '                                         '




                     : •' . •            .•               -                                       •       •



                     -.•''                                    ,               *                                           '                             •             '
                                                                                                                                          '•




                                    ~~                               •                                                                                      '             •        •




                                                                                      ,                                                         .-.••'


                                '


                            ,                                                             •   -                   c




    •                                             ^                      •                                                                          '


                                                                                                                      .




                                                                             _•
         -




                                                                             ~                                                    -   -                                          • .




                                                                                                                                                            j


)                                                                                                             ;               '            r7           ^'.'' ^'}'0'iV 'v
                                                      '




                                                              • •*                                                                                      v       '.'           >'!>'i




                                                               -£-